Carley, Judge.
Appellant was tried before a jury and convicted of the offense of theft by shoplifting. He appeals from the judgment entered on the verdict and from the denial of his motion for new trial.
Appellant’s sole enumeration is that the trial court erroneously denied the motion for a directed verdict of acquittal made at the close of the State’s case. “A trial court must grant a motion for directed verdict unless, viewing the evidence in the light most favorable to the prosecution, a rational trier of fact could find the essential elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307, 319 (99 SC 2781, 61 LE2d 560) (1979).” Lee v. State, 247 Ga. 411, 412 (6) (276 SE2d 590) (1981).
In the case at bar, a review of the record shows that the jury was authorized to find that appellant aided another in taking several items of clothing from a retail store. There was evidence that appellant stood in front of his accomplice while the latter removed clothing from the racks and hid it on her person and that appellant thereby effectively screened the view of the store personnel who might otherwise have witnessed the theft. Later, when his accomplice attempted to flee, appellant sought to assist her to escape by grabbing and pulling at a security officer. “In our view of the evidence, we must and do conclude that any rational trier of fact could reasonably have found beyond reasonable doubt that [appellant] was a part and parcel of the theft of the clothing, aiding and abetting the actual thief by acting as a screen and lookout and subsequently aiding the thief’s [attempt to] escape. [Cit.]” Thomas v. State, 168 Ga. App. 53, 54 (308 SE2d 59) (1983). There was no error in denying the motion for a directed verdict of acquittal.

Judgment affirmed.


McMurray, P. J., and Pope, J., concur.